Citation Nr: 1450765	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disease at L1 with straightening of lumbar lordosis.

2.  Entitlement to a compensable rating for dermatosis.

3.  Entitlement to service connection for left shoulder disability (claimed as strain, rotator cuff tear and bursitis).  

4.  Entitlement to service connection for right shoulder disability (claimed as strain, rotator cuff tear.  

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 until May 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.   

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his August 2012 hearing, the Veteran testified that he is working for the Army as a civilian employee.  The Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case (SOC) regarding the lumbar spine, bilateral shoulder, and left ankle issues in September 2010.  Subsequent to this SOC, and prior to certification of these issues to the Board, additional pertinent evidence regarding these issues was obtained.  The RO did not evaluate the additional evidence and issue a supplemental statement of the case (SSOC).  Accordingly these claims must be remanded to the AOJ for issuance of an SSOC.  38 C.F.R. § 19.31(b)(1).

The Board notes that when the Veteran was provided a VA examination of the left ankle and shoulders in September 2009, the VA examiner found no current disability of either shoulder or the left ankle.  Since that time the VA treatment records have indicated the Veteran to have current disability of both shoulders and the left ankle.  The Veteran received diagnoses of recurrent left lateral ankle instability in November 2010, of chronic left ankle sprain in January 2011, left shoulder impingement syndrome in November 2010, and there were findings of tendinosis in both shoulders on MRI in October 2012.  Consequently, the Veteran should be provided a new VA examination of the shoulders and left ankle, and VA medical opinions should be obtained regarding whether any current disabilities of the shoulders or left ankle that are related to the Veteran's left ankle and shoulder strain/sprain/pain problems recorded in the service treatment records.  

At his hearing the Veteran reported that he had received treatment for his shoulders from both VA and non-VA doctors.  The private treatment records regarding treatment for shoulder disability are not in the claims file and should be obtained.

The Veteran's most recent VA examination of the lumbar spine for rating purposes was in September 2009.  In January 2011 the Veteran reported that he had muscle spasms in the lumbar area.  Such was not shown at the September 2009 VA examination.  Given that the record indicates that the Veteran's service-connected lumbar disability may have increased in severity since the September 2009 VA examination, a new VA examination must be obtained to determine the current severity of the Veteran's lumbar spine disability.

At his August 2012 hearing the Veteran reported that he received chiropractic treatment for his lumbar spine.  Copies of the chiropractic treatment records are not of record and should be requested.  

The Veteran's service treatment records (STRs) reflect that the Veteran was treated in November 2008 and January 2009 for TMJ dysfunction and pain.  In November 2008, the Veteran reported that he had a five year history of TMJ problems.  An undated STR states that the Veteran had right TMJ pain and locking and that if the locking became more significant, an arthrocentesis procedure was recommended.  On VA examination in March 2010, a VA dentist opined that the Veteran's TMJ symptoms were not caused by military service, but were more likely caused by congenital angle class III occlusal scheme.  The Board notes that service connection may be warranted if service results in aggravation of a congenital condition.  See VAOPGCPREC 82-90 (July 18, 1990).  The March 2010 VA dentist provided no opinion regarding whether the Veteran's TMJ disability was aggravated by service.  Consequently, a new VA dental opinion must be obtained.   

The Veteran was provided a VA skin examination in September 2009, which revealed some small lesions on the hands and resulted in a diagnosis of very mild dermatosis.  Subsequent VA treatment records have revealed a skin rash on other parts of the body.  Given the increase in severity of the Veteran's skin disability, a new VA examination is necessary.  

In a January 2011 letter, the Veteran asserted that a private medical record indicated that he met the criteria for a 10 percent rating based on the percentage area affected by his dermatosis.  This refers to a June 2010 private medical record which describes the area of the Veteran's skin rash on his hands.  A VA examiner should review that report and state whether the report describes a skin condition that covers at least 5 percent of the exposed areas of the Veteran's body.  The Board also notes that the record contains a February 2012 VA clinician statement indicating that the Veteran had been treated with oral steroids for a total of 7 weeks the previous summer.  The VA examiner should review the Veteran's medical records and verify whether the Veteran has received systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during any 12-month period.

The most recent VA treatment records in the claims file (Virtual file) are dated July 9, 2013.  The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations from the Veteran, request copies of his chiropractic records as well as any other private medical records related to his lumbar spine, bilateral shoulders, left ankle, dermatosis, and TMJ disabilities.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.

2.  Request copies of the Veteran's VA treatment records dated from July 10, 2013 to present.

3.  When the above actions have been accomplished, provide the Veteran VA examinations of the shoulders, and left ankle.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) the Veteran has any current disability the left ankle or either shoulder that is related to service.  The VA examiner should discuss the left ankle and bilateral shoulder strain/sprain/pain problems reported in the service treatment records.  Reasons and bases for all opinions should be provided.

4.  When paragraphs 1-2 above have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, to include but not limited to bladder or bowel impairment.

Reasons and bases for all opinions should be provided.

5.  When paragraphs 1-2 above have been accomplished, afford the Veteran a VA examination to determine the nature and etiology of any current jaw condition.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.   

The examiner should expressly diagnose or rule out a diagnosis of TMJ disorder.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service. In giving this opinion, the examiner should discuss the Veteran's service treatment records, including the November 2008 and January 2009 indicating TMJ, and the undated statement from the National Naval Medical Center stating that if the Veteran's locking problems became more significant an arthrocentesis procedure in the right TMJ was recommended.  The VA examiner should also discuss the contentions made by the Veteran in a March 2010 letter describing a period of stress during service and the Veteran's assertions that his clenching his teeth caused him TMJ problems.

If the examiner finds an angle class III occlusal scheme or another congenital defect, as was found in the March 2010 VA examination report, the examiner should opine as to whether it is at least as likely as not that any such condition was subject to a superimposed injury or disease during the Veteran's military service, or otherwise aggravated by service.  Reasons and bases for all opinions should be provided.

6.  When paragraphs 1-2 above have been accomplished, afford the Veteran a VA examination to determine extent and severity of his skin disorder.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner is requested to examine the Veteran's entire body and to describe the manifestations of the service-connected skin disorder, in terms of the percent of the total body area and percent of exposed areas affected by lesions.  The examiner should also document the treatment given for the skin disorder, including the duration of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The examiner should review the June 2010 private treatment record discussing the portions of the Veteran's body affected by the skin condition and state whether the report describes a skin condition that covers at least 5 percent of the exposed areas of the of the Veteran's body. 

The examiner should review the February 2012 letter from a VA clinician stating that the Veteran had a total of seven weeks treatment with oral steroids the previous summer.  The examiner is asked to review the Veteran's medical history and verify whether during any 12 month period the Veteran received systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.   

7.  Once the above actions have been completed, readjudicate the claims and issue a supplemental statement of the case (SSOC).  The SSOC should include review of all evidence received since the September 2010 statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



